803 F.2d 386
Job CARRETE-MICHEL, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-2524.
United States Court of Appeals,Eighth Circuit.
Submitted June 11, 1986.Decided Oct. 9, 1986.

On Petition for Review of an Order of the Immigration and Naturalization Service.
Robert Frager, Kansas City, Mo., for petitioner.
David V. Bernal, Office of Immigration Litigation, Civil Div., U.S. Dept. of Justice, Washington, D.C., for respondent.


1
Before HEANEY, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BATTEY,* District Judge.

ORDER

2
This illegal immigrant-deportation case comes before this Court for the second time.  On November 28, 1984, we remanded the case to the Board of Immigration Appeals (BIA) for reconsideration.   Carrete-Michel v. Immigration and Naturalization Service, 749 F.2d 490 (8th Cir.1984).  The facts of this case are stated in that opinion, and no point would be served in reiterating them here.  The BIA subsequently reconsidered the case in accordance with our opinion and found that Carrete-Michel was still not eligible for suspension of deportation.  Carrete-Michel appeals again, raising several issues.  We have reviewed these arguments and find them to be without merit in light of the Supreme Court's recent opinion in Immigration and Naturalization Service v. Rios-Pineda, 471 U.S. 444, 105 S.Ct. 2098, 85 L.Ed.2d 452 (1985).  Accordingly, the BIA's order is affirmed.  See 8th Cir.R. 12(a).



*
 The Honorable Richard H. Battey, United States District Judge for the District of South Dakota, sitting by designation